Exhibit 10.1

FOURTH AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS FOURTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated
as of the 27th day of June, 2019 by and between LIFETIME BRANDS, INC., a
Delaware corporation (the “Employer”), and JEFFREY SIEGEL (the “Executive”)
shall become effective as of January 1, 2020 (the “Effective Date”),

W I T N E S S E T H:

WHEREAS, the Employer and the Executive previously entered into the Third
Amended and Restated Employment Agreement dated as of January 12, 2017 (the
“Third Employment Agreement”);

WHEREAS, the Employer and the Executive entered into a First Amendment of the
Third Employment Agreement dated as of November 8, 2017 (the “First Amendment to
Third Employment Agreement”);

WHEREAS, effective as of March 2, 2018, the Employer appointed the Executive as,
and Executive assumed the position of, Executive Chairman of the Board of
Directors of the Employer (the “Board”); and

WHEREAS, the Employer and the Executive desire to amend and restate the Third
Employment Agreement, as amended by the First Amendment to the Third Employment
Agreement (collectively, the “Amended Third Employment Agreement”), effective as
of January 1, 2020 (the “Effective Date”), and pursuant to such amendment and
restatement, the Employer shall continue to employ the Executive as the
Executive Chairman of the Board for a term commencing as of January 1, 2020,
upon the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1. Term of Employment under Amended Third Employment Agreement. For the
avoidance of doubt, the Amended Third Employment Agreement shall continue in
full force and effect until the Effective Date and, upon the Effective Date, the
Amended Third Employment Agreement shall be superseded in its entirety by this
Agreement. In the event that the Executive’s employment terminates for any
reason prior to the Effective Date, this Agreement shall have no force or
effect, and the Executive’s rights and obligations upon such termination shall
be governed by the Amended Third Employment Agreement.



--------------------------------------------------------------------------------

2. Employment and Duties.

(a) General. Effective as of the Effective Date, the Employer hereby employs the
Executive, and the Executive agrees to be employed by the Employer, as the
Executive Chairman of the Board, upon the terms and conditions herein set forth.
In such capacity, the Executive shall report directly to the Board. The
Executive shall perform all of the duties normally accorded to such position,
subject to the control of the Board. In the event that during the Term (as
defined below), the Board and the Executive mutually agree that the Executive
shall be employed in a position other than as the Executive Chairman of the
Board, the Employer and the Executive agree to negotiate in good faith to enter
into an employment agreement setting forth the terms and conditions of the
Executive’s employment in such other position.

(b) Services. For so long as the Executive is employed by the Employer, the
Executive shall perform his duties faithfully and shall devote his full business
time, attention and energies to the businesses of the Employer, and while
employed, shall not engage in any other business activity that is in conflict
with his duties and obligations to the Employer.

(c) No Other Employment. During the Term (as defined in Section 3), the
Executive shall not, directly or indirectly, render services to any other person
or organization for which he receives compensation; provided, however, that upon
the receipt of the Board’s prior written approval to be granted in its sole
discretion, which approval shall not unreasonably be withheld, the Executive may
accept an election to the board of directors of no more than two other companies
without being deemed to have violated Section 2(b), provided that such
activities do not otherwise conflict with his duties and obligations to the
Employer. No such approval will be required if the Executive seeks to perform
services without direct compensation therefore in connection with the management
of personal or family investments or in connection with the performance of
charitable and civic activities, provided that such activities do not contravene
the provisions of Section 2(b) and Section 6.

(d) Board Membership, etc. The Executive is currently a member and Executive
Chairman of the Board. The Employer shall recommend that the Executive be
nominated by the Board for re-election to the Board and be re-elected by the
Board as Chairman of the Board of the Employer. Upon request by the Board at the
end of the Term, unless otherwise agreed by the Employer and the Executive
pursuant to the terms of an employment agreement setting forth the terms and
conditions of the Executive’s employment in a position other than as the
Executive Chairman of the Board pursuant to Section 2(a), the Executive shall
resign his membership on the Board and resign as Executive Chairman of the Board
at the time he is no longer employed by the Employer.

3. Term of Employment. The term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and continue until
December 31, 2022 (the “Expiration Date”), unless his employment is sooner
terminated pursuant to the provisions of Section 5 hereof.



--------------------------------------------------------------------------------

4. Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Employer shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for all services rendered
hereunder:

(a) Base Salary. The Employer shall pay to the Executive a base salary (the
“Base Salary”) at an annualized rate of $700,000 for each of the first and
second calendar years of the Term, and $675,000 for the third year calendar year
of the Term, payable to the Executive in accordance with such normal payroll
practices of the Employer as are in effect from time to time.

(b) Bonuses. For each year during the Term, commencing with the year ending
December 31, 2020, the Executive shall be eligible to receive an Annual Adjusted
EBITDA Performance Bonus and an Individual Goal Bonus determined as follows:

(i) Annual Adjusted EBITDA Performance Bonus. The Compensation Committee of the
Board (the “Compensation Committee”) will prepare an Adjusted EBITDA Performance
Bonus Table for each such year which shall be similar to the Adjusted EBITDA
Performance Table for the year 2019 prepared by the Compensation Committee,
provided that (A) the target Adjusted EBITDA to be achieved by the Employer for
the Executive to obtain 100% of the Adjusted EBITDA Target Bonus will be based
on the annual budget for such year prepared by the management of the Employer
and approved by the Board and (B) the Adjusted EBITDA Target Bonus, which shall
be payable upon achieving 100% of the target Adjusted EBITDA for such year will
be 75% of the Base Salary payable to the Executive for such year. Similarly, the
threshold Adjusted EBITDA for such year will be 84% of the target Adjusted
EBITDA for such year which, if achieved, would entitle the Executive to receive
50% of the Adjusted EBITDA Target Bonus for such year consistent with the
Adjusted EBITDA Performance Bonus Table for such year. Similarly, the maximum
Adjusted EBITDA for such year will be 132% of the target Adjusted EBITDA for
such year which, if achieved, would entitle the Executive to receive 200% of the
Adjusted EBITDA Target Bonus for such year, consistent with the Adjusted EBITDA
Performance Table for such year.

Notwithstanding anything to the contrary contained in this Agreement, the Annual
Adjusted EBITDA Performance Bonus for any year will be zero if the Adjusted
EBITDA achieved by the Employer for such year is less than the threshold
Adjusted EBITDA for such year, and in no event will an Annual Adjusted EBITDA
Performance Bonus be more than the maximum target bonus for such year even if
the Adjusted EBITDA achieved by the Employer for such year exceeds the maximum
Adjusted EBITDA for such year.

The Employer shall pay in each of the immediate following years to the
Executive, but no later than March 15 of such year, the Annual Adjusted EBITDA
Performance Bonus earned by the Executive for such preceding year.



--------------------------------------------------------------------------------

The bonuses payable by the Employer to the Executive pursuant to this clause
(i) shall be awarded under and subject to the terms of the Employer’s 2000
Incentive Bonus Compensation Plan (the “Plan”); provided, however, if the
Employer shall determine that such bonuses would not qualify under the terms of
the Plan, the Employer shall use its best efforts to amend the Plan so that such
bonuses would qualify under the terms of the Plan; provided further, however, if
the Employer is unable to so amend the Plan, the Employer shall enter into
another financial arrangement with the Executive to provide the Executive with
the same economic benefit, on an after-tax basis, as the Executive would have
received if such bonuses had qualified under the terms of the Plan.

For purposes of this Agreement, the term “Adjusted EBITDA”, as it applies to any
particular year, means that amount for such year equal to the Employer’s
Earnings before Interest, Taxes, Depreciation, and Amortization, as determined
by the Employer and reported in its earnings releases or financial
presentations, subject to such adjustments as are set forth in the Annual
Adjusted EBITDA Performance Bonus Table for such year.

If the Executive’s employment is terminated on or prior to June 30 of a calendar
year (w) by the Employer for any reason other than Cause, (x) by the Executive
for Good Reason, (y) by the Employer or the Executive due to the Executive’s
Disability, or (z) by reason of the Executive’s death, any Annual Adjusted
EBITDA Performance Bonus with respect to such year payable to the Executive or
his estate, as the case may be, accrued to the date of termination of the
Executive’s employment shall be that amount equal to (1) the amount of the
Annual Adjusted EBITDA Performance Bonus that would have been payable to the
Executive if the Executive’s employment had not been terminated during the year
times (2) a fraction the numerator of which is the number of months elapsed
during the year up to and including the month of termination of the Executive’s
employment and the denominator of which is 12.

If the Executive’s employment is terminated on or following July 1 of a calendar
year (w) by the Employer for any reason other than Cause, (x) by the Executive
for Good Reason, (y) by the Employer or the Executive due to the Executive’s
Disability, or (z) by reason of the Executive’s death, any Annual Adjusted
EBITDA Performance Bonus with respect to such year payable to the Executive or
his estate, as the case may be, accrued to the date of termination of the
Executive’s employment shall be that amount equal to the amount of the Annual
Adjusted EBITDA Performance Bonus that would have been payable to the Executive
with respect to such year if the Executive’s employment had not been terminated
during the year (without proration).



--------------------------------------------------------------------------------

(ii) Annual Individual Goal Bonus. For each year during the Term, commencing
with the year ending December 31, 2020, the Executive shall be entitled to
receive an Annual Individual Goal Bonus equal to 25% of his Base Salary for such
year based on meeting individual measurable objectives set by the Compensation
Committee in consultation with the Executive. If the Executive meets at least
50% of such objectives, he shall be entitled to an Annual Individual Goal Bonus
at least equal to 12.5% of his Base Salary for such year. If the Executive meets
less than 50% of such objectives, he shall not be entitled to receive any Annual
Individual Goal Bonus for such year.

(iii) Target Bonus. For purposes of this Agreement, the term “Target Bonus”
shall mean 100% of the Base Salary in effect for the year in which termination
occurs.

(c) Other Bonus Plans. The Executive shall be entitled to participate in any
other annual bonus plan maintained by the Employer for its senior executives on
such terms and conditions as may be determined from time to time by the
Compensation Committee.

(d) Expenses.

(i) It is contemplated that, in connection with his employment hereunder, the
Executive may be required to incur reasonable business, entertainment and travel
expenses. The Employer shall promptly reimburse the Executive in full for all
reasonable and necessary business, entertainment and other related expenses,
including first class travel expenses for travel that is scheduled to take more
than four (4) hours, incurred or expended by him incident to the performance of
his duties hereunder, upon submission of appropriate documentation or receipts
in accordance with the policies and procedures of the Employer as in effect from
time to time. It is understood that certain business of the Employer, involving
travel of more than three (3) days, will require or benefit from the presence of
the Executive’s spouse (or significant other), and this clause (d) applies as
well to such expenses relating to her.

(ii) The Employer shall promptly reimburse the Executive, upon submission of
appropriate documentation in accordance with the policies and procedures of the
Employer as in effect from time to time, or pay directly upon submission by the
Executive to the Employer of statements, up to a total of $100,000 during any
calendar year during the Term, beginning with the calendar year 2020, for
(y) services paid or payable, as the case may be, by the Executive, for services
rendered by any person or persons of the Executive’s choice that the Executive
retains to advise the Executive with regard to legal, financial, investment
and/or tax advice, and the drafting of wills and trusts in connection with
estate planning and (z) premiums with respect to life insurance policies on the
life of the Executive which policies shall be owned by the Executive or owned by
insurance trusts and the benefits of which shall be payable to the Executive’s
beneficiaries. The Executive acknowledges that the benefits provided under this
paragraph shall constitute taxable income to the Executive, and the Executive
shall be solely responsible for the payment of all federal, state and local
taxes imposed upon the Executive in relation thereto.



--------------------------------------------------------------------------------

(e) Pension, Welfare and Fringe Benefits. During the Term, the Executive shall
be eligible to participate in the pension, medical, disability and life
insurance plans applicable to senior executives of the Employer generally in
accordance with the terms of such plans as in effect from time to time. The
foregoing shall not be construed to limit the ability of the Employer or any of
its affiliates to amend, modify or terminate any such benefit plans, policies or
programs at any time and from time to time.

(f) Insurance.

(i) Employer Owned Insurance. The Executive agrees that the Employer may at any
time or times and for the Employer’s own benefit apply for and take out life,
health, accident and other insurance covering the Executive either independently
or together with others, in an amount the Employer deems to be in its best
interests and the Employer may maintain any existing insurance policies on the
life of the Executive owned by the Employer. The Employer shall own all rights
in the insurance and in the cash value and proceeds thereof and the Executive
shall not have any right, title or interest therein.

(ii) Other Insurance. In addition to what the Executive is otherwise entitled to
under the Employer’s group long term disability insurance plan for executives
(the “Standard Plan”), the Employer shall also provide the Executive with long
term disability insurance pursuant to the Employer’s group disability policy, if
obtainable, and structured for tax consequences similar to the Standard Plan in
an amount sufficient to pay the Executive an additional $15,000 per month during
the term of this Agreement, in the event the Executive becomes disabled and his
employment is terminated pursuant to Section 5(d).

(g) Vacation. During each year of the Term the Executive shall be eligible for
thirty (30) working days paid vacation, in accordance with the policies
periodically established by the Board for similarly situated senior executives
of the Employer, plus an additional ten (10) working days paid vacation in
recognition of his performance and years of service. Notwithstanding anything to
the contrary herein or in any of the policies at any time established by the
Board for similarly situated senior executives of the Employer, the Executive
shall have the right to carry over to a subsequent period or periods any
vacation days unused by him up to a maximum of forty (40) days at any time,
provided that, for the avoidance of doubt, at no time shall the Executive be
entitled to accrued vacation in excess of eighty (80) days, including unused
vacation days carried over from prior periods and the Executive’s annual forty
(40) days pursuant to this Section 4(g). In the event that the Executive reaches
the maximum accrual amount, the Executive will not carry over, accrue or be
entitled to any additional paid vacation until the Executive uses some of his
accrued but unused paid vacation and the Executive’s accrued but unused vacation
decreases to below eighty (80) days.



--------------------------------------------------------------------------------

(h) Automobile Allowance. During the Term of the Executive’s employment
hereunder, the Employer shall provide the Executive with the automobile provided
to the Executive as an officer of the Employer during the fiscal year ended
December 31, 2019; provided that, upon the expiration of the lease of such
automobile, for each remaining month during the Term, the Employer shall provide
the Executive with a monthly cash payment equal to the monthly lease payment
paid by the Employer in respect of such automobile. During the Term of the
Executive’s employment hereunder, the Employer shall reimburse the Executive for
his automobile insurance premiums, consistent with past practice; provided that,
such reimbursements shall be paid to the Executive as soon as practicable
following the month to which they relate, but no later than March 15 of the
calendar year following the calendar year to which they relate.

5. Termination of Employment. Subject to the notice and other provisions of this
Section 5, the Employer shall have the right to terminate the Executive’s
employment hereunder, and the Executive shall have the right to resign, at any
time for any reason or for no stated reason.

(a) Termination for Cause; Resignation Without Good Reason.

(i) If, prior to the Expiration Date, the Executive’s employment is terminated
by the Employer for “Cause” (as defined below) or if the Executive resigns from
his employment hereunder other than for “Good Reason” (as defined below), the
Executive shall be entitled to the following amounts only: (A) payment of his
Base Salary accrued up to and including the date of termination or resignation
of his employment, (B) payment in lieu of any accrued but unused vacation time,
and (C) payment of any unreimbursed expenses (collectively, the “Accrued
Obligations”). Except to the extent required by the terms of the programs
described in Section 4(e) or applicable law, the Executive shall have no further
right under this Agreement or otherwise to receive any other compensation or to
participate in any other plan, program or arrangement after such termination or
resignation of employment. Notwithstanding anything to the contrary in this
Agreement, the Executive shall be entitled to exercise any then-outstanding
stock options granted to the Executive that shall have vested on or prior to
such termination or resignation of employment to the extent consistent with the
terms and conditions of the LTIP governing such stock options.

(ii) Termination of the Executive’s employment for Cause shall be communicated
by delivery to the Executive of a written notice from the Employer stating that
the Executive will be terminated for Cause, specifying the particulars thereof
and the effective date of such termination; provided, however, that no such
written notice shall be



--------------------------------------------------------------------------------

effective unless the cure period specified in clause (u) or (v) of the
definition of “Cause” contained in this Section 5(a) (if applicable) has expired
without the Executive having corrected the event or events subject to cure. The
date of a resignation by the Executive without Good Reason shall be the date
specified in a written notice of resignation from the Executive to the Employer;
provided, however, that the Executive shall provide at least 30 days’ advance
written notice of resignation without Good Reason.

(iii) If the Executive’s employment is terminated by the Employer for Cause
because the Executive has been formally indicted for a crime involving moral
turpitude, dishonesty, fraud or unethical business conduct or has been
determined by a governmental body or other appropriate authority to have
violated any material law or regulation that is applicable to the Employer’s
businesses, or become the subject of an SEC action or administrative proceeding
which has been commenced against him and, thereafter, the Executive is cleared
of substantially all such charges, violations and/or allegations, the Board
shall reinstate the Executive to the positions that he previously held under
this Agreement and the Executive shall resume his employment and duties
hereunder.

For purposes of this Agreement:

(A) “Cause” means (1) the Executive is convicted of a felony involving moral
turpitude or (2) the Executive is guilty of wilful gross neglect or wilful gross
misconduct in carrying out his duties under this Agreement, resulting, in either
case, in material harm to the Employer.

(B) “Good Reason” means the occurrence of any of the following without the
Executive’s prior written consent: (1) a reduction in the Executive’s salary,
unless such reduction is in connection with a company-wide reduction in
officers’ salaries and in connection with such company-wide reduction, the
Executive’s salary is not reduced, as a percentage, more than the average of the
percentage reduction applicable to each of the ten highest-paid executive
employees other than the Executive (as determined by the Employer in its sole
discretion); (2) a material diminution in the Executive’s duties, or the
assignment to the Executive of duties materially inconsistent with his
authority, responsibilities and reporting requirements as set forth in Section 2
of this Agreement; (3) the failure of the Board or a nominating committee
thereof to nominate the Executive for election to the Board or as Chairman of
the Board and Chief Executive Officer; (4) the Employer, the Board or any person
controlling the Employer requires the Executive to relocate his principal place
of employment to a location outside of a twenty-five mile radius from its
current location, over the objection of the Executive unless such relocation is
temporary or as the result of exigent



--------------------------------------------------------------------------------

circumstances; (5) the failure of the Employer to obtain the assumption in
writing of its obligations to perform this Agreement by any successor to all or
substantially all of the business or assets of the Employer not later than the
effective date of such transaction; or (6) a material breach of this Agreement
by the Employer. In the event that Executive elects to terminate this Agreement
for Good Reason, the Executive shall notify the Employer in writing of the
grounds for such termination within thirty (30) days of the commencement of such
condition and the Employer shall have twenty (20) days from receipt of such
notice to cure such condition.

(b) Involuntary Termination.

(i) If, prior to the Expiration Date, the Executive’s employment is terminated
(A) by the Employer for any reason other than Cause, (B) by the Executive for
Good Reason, (C) by the Employer or the Executive due to the Executive’s
Disability or (D) by reason of the Executive’s death (such a resignation or
termination being hereinafter referred to as an “Involuntary Termination”), the
Executive shall be entitled to payment of the Accrued Obligations. In addition,
in the event of the Executive’s Involuntary Termination, the Employer shall,
conditioned (except in the case of death) upon the Executive’s execution and
non-revocation of a release of all claims against the Employer in the form
attached as Exhibit A (“Release”) and within such time as the Employer shall
provide (but no later than 45 days following Executive’s termination date), pay
to the Executive, or in the event of the Executive’s death, the Beneficiary, as
severance (the “Severance Payments”) the following amounts:

 

  (x)

3.0 times the annual Base Salary in effect at the time of termination; provided
that, if such payment is made pursuant to Section 5(c), then this
Section 5(b)(i)(x) shall be equal to 3.0 times the greater of the annual Base
Salary in effect at the time of termination or the annual Base Salary that
should have been in effect in accordance with Section 4(a),

 

  (y)

3.0 times the Target Bonus, and

 

  (z)

the Annual Adjusted EBITDA Performance Bonus accrued to the date of termination
calculated in accordance with Section 4(b).

The Employer shall pay to the Executive (1) the amounts referred to in clauses
(x) and (y) in cash, in a lump sum within 60 days of such termination and
(2) the amount referred to in clause (z) in the year following the year of
Executive’s Involuntary Termination, but no later than March 15 of such year. In
addition, in the event of the Executive’s Involuntary Termination, all of the
Executive’s then-outstanding stock options and restricted stock shall be
immediately vested and exercisable, as applicable, to the extent consistent with
the terms and conditions of the LTIP governing such stock options and restricted
stock. Anything in this Agreement to the contrary notwithstanding,



--------------------------------------------------------------------------------

no Severance Payments shall be payable under this Section 5(b) if the
Executive’s employment with the Employer ends on the Expiration Date. Anything
in this Agreement to the contrary notwithstanding, in no event shall the timing
of the Executive signing the Release, directly or indirectly, result in the
Executive designating the calendar year of payment of any amounts set forth in
this Agreement, and if a payment that is subject to the execution of such
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

(ii) In the event of the Executive’s Involuntary Termination, to the extent
permitted by the applicable plan terms, the Executive shall continue to
participate on the same terms and conditions as are in effect immediately prior
to such termination or resignation and at the Employer’s expense in the
Employer’s health and medical plans and any other benefits provided to the
Executive pursuant to Section 4(e) above at the time of such Involuntary
Termination until the date that the Term would end had the Executive’s
employment not terminated or until the Executive obtains other employment,
whichever occurs first. Anything herein to the contrary notwithstanding, the
Employer shall have no obligation to continue to maintain any plan, program or
level of benefits solely as a result of this Agreement.

(iii) The date of termination of employment without Cause shall be the date
specified in a written notice of termination to the Executive. The date of
resignation for Good Reason shall be the date specified in a written notice of
resignation from the Executive to the Employer, provided, however, that no such
written notice shall be effective unless the cure period specified in the
definition of “Good Reason” contained in Section 5(a) (if applicable) has
expired without the Employer having corrected the event or events subject to
cure.

(c) Involuntary Termination in Connection with Certain Changes in Control. If,
during the Term, the Employer undergoes a “Change in Control” (as defined
below), and either (i) upon or within two (2) years following the Change in
Control, the Executive’s employment is terminated under circumstances that would
constitute an Involuntary Termination or (ii) the Executive undergoes an
Involuntary Termination and within 90 days of the Involuntary Termination, the
Employer executes a definitive agreement to enter into a transaction the
consummation of which would result in a “Change in Control” and such transaction
is actually consummated, all of the Executive’s then-outstanding stock options
and restricted stock shall be immediately vested and exercisable, as applicable,
to the extent consistent with the terms and conditions of the LTIP governing
such stock options and restricted stock. In addition, the Executive shall be
entitled to payment of the Accrued Obligations and, conditioned upon his
execution and non-revocation of the Release, within such time period as the
Employer shall provide, the Severance Payments in accordance with the terms of
Section 5(b)(i) (to the extent such amounts have not previously been paid to the
Executive pursuant to Section 5(b)(i)). For the avoidance of doubt, the payments
and benefits provided under this



--------------------------------------------------------------------------------

Section 5(c) shall be in lieu of and not in addition to the payments and
benefits provided under Section 5(b) or 5(f), as applicable. For purposes of
this Section 5(c), in determining whether a termination by the Executive
constitutes an Involuntary Termination, Good Reason shall be deemed to include,
in addition to each event described in Section 5(a)(B) hereof, a circumstance in
which the Employer, the Board or any person controlling the Employer requires
the Executive to travel for business materially more than the Executive is
required to travel for business as of the date hereof). In addition, the
Executive shall be entitled to the continuation of benefits in accordance with
the terms of Section 5(b)(ii). The Employer shall make the payments and provide
the benefits to be paid and provided under this Agreement; provided, however, if
all or any portion of the payments and benefits provided under this Agreement,
either alone or together with other payments and benefits which the Executive
receives or is then entitled to receive from the Employer or otherwise, would
constitute a “parachute payment” within the meaning of Section 280G of the Code
(or a similar or successor provision), the Employer shall reduce such payments
hereunder and such other payments to the extent necessary so that (A) no portion
thereof shall be subject to the excise tax imposed by Section 4999 of the Code
(or a similar or successor provision); and, (B) by reason of such reduction, the
net after-tax benefit to the Executive shall exceed the net after-tax benefit if
such reduction were not made. The determination of whether the payments shall be
reduced as provided in this Section 5(c) and the amount of such reduction shall
be made at the Employer’s expense by a public accounting firm retained by the
Employer at the time the calculation is to be performed, the selection of which
is agreed to by the Executive, such agreement not to be unreasonably withheld
(the “Accounting Firm”). The Accounting Firm shall provide its determination,
together with detailed supporting calculations and documentation to the Employer
and the Executive within twenty (20) days following the applicable change in
control event, or within such time as is administratively practical. The
Executive may review these calculations for a period of twenty days and may
retain another accounting firm (at his own expense) for such review and submit
objections during such twenty-day review period.

For purposes of this Agreement, “Change in Control” means (A) the consummation
of a merger or consolidation of the Employer with or into another entity or any
other corporate reorganization, if more than 50% of the combined voting power of
the continuing or surviving entity’s issued shares or securities outstanding
immediately after such merger, consolidation or other reorganization is owned by
persons who were not shareholders of the Employer 180 days prior to such merger,
consolidation or other reorganization; (B) the sale, transfer or other
disposition of all or substantially all of the Employer’s assets; (C) a change
in the composition of the Board, as a result of which fewer than 50% of the
incumbent directors are directors who had been directors of the Employer on the
date 24 months prior to the date of the event that may constitute a Change in
Control (for example, if the current Board had eight directors, a change of five
Directors shall constitute a Change in Control); or (D) any transaction as a
result of which any person is the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
directly or indirectly, of securities of the Employer representing at least 50%
of the total voting power represented by the Employer’s then outstanding voting
securities (e.g., issued shares). For purposes



--------------------------------------------------------------------------------

of this Section 5(c), the term “person” shall have the same meaning as when used
in Sections 13(d) and 14(d) of the Exchange Act, but shall exclude (i) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Employer or of any subsidiary of the Employer and (ii) a company owned directly
or indirectly by the shareholders of the Employer in substantially the same
proportions as their ownership of the ordinary shares of the Employer.

(d) Termination Due to Disability. In the event of the Executive’s Disability,
either the Employer or the Executive shall be entitled to terminate Executive’s
employment. In the event that Executive elects to terminate his employment due
to disability, such termination nevertheless shall be deemed to be an
Involuntary Termination and the Executive shall be entitled to payment of the
Accrued Obligations, subject to execution of the Release, the Severance
Payments, and any disability benefits that are provided under the terms of any
plan, program or arrangement referred to in Section 4(e) applicable to the
Executive at the time of his Disability. In addition, in the event the
Executive’s employment is terminated due to Disability, all of the Executive’s
then-outstanding stock options and restricted stock shall be immediately vested
and exercisable, to the extent consistent with the terms and conditions of the
LTIP governing such stock options and restricted stock.

For purposes of this Agreement, “Disability” means any physical, mental,
emotional, physiological or other condition that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and that restricts or threatens to restrict the Executive’s ability
substantially to perform his duties and responsibilities under this Agreement.
Any dispute as to whether or not the Executive is disabled within the meaning of
the preceding sentence shall be resolved by a physician or other health care
professional selected in good faith by the Executive, and approved by the Board,
which approval shall not be unreasonably withheld, and the determination of such
physician or other health care professional shall be final and binding upon both
the Executive and the Employer.

(e) Death. Except as otherwise provided in this Agreement, no Base Salary or
benefits shall be payable under this Agreement for any period following the date
of the Executive’s death. In the event of the Executive’s death, the Accrued
Obligations and the Severance Payments shall be paid to the Executive’s
Beneficiary in lieu of the Executive. The Executive’s Beneficiary shall also be
entitled to any death benefits that are provided under the terms of any plan,
program or arrangement referred to in Section 4(e) applicable to the Executive
at the time of death. In addition, in the event of the Executive’s death, all of
the Executive’s then-outstanding stock options and restricted stock shall be
immediately vested and exercisable to the extent consistent with the terms and
conditions of the LTIP governing such stock options and restricted stock.



--------------------------------------------------------------------------------

(f) Termination upon Expiration of Term. If the Executive’s employment is
terminated by reason of expiration of the Term, the Executive shall be entitled
to payment of the Accrued Obligations. In addition, in such event, the Employer
shall, conditioned upon the Executive’s execution and non-revocation of the
Release within such time period as the Employer shall provide, pay to the
Executive as severance (the “Expiration Severance Payment”) that amount equal
to:

(y) 1.0 times the average annual Base Salary paid by the Employer to the
Executive for each of 2020, 2021, and 2022, plus

(z) 1.0 times the average of the sum of (A) the Annual Adjusted EBITDA
Performance Bonus and (B) Annual Individual Goal Bonus paid by the Employer to
the Executive with respect to each of 2020, 2021, and 2022.

The Employer shall pay to the Executive any such Expiration Severance Payment in
cash, in a lump sum in 2023, no later than March 15, 2023. In addition, in such
event, all of the Executive’s then outstanding stock options and restricted
stock shall be immediately vested and exercisable, as applicable, to the extent
consistent with the terms and conditions of the LTIP governing such stock
options and restricted stock. For the avoidance of doubt, the Executive shall
not be entitled to receive the Expiration Severance Payment or any other
termination payments and benefits if the Executive remains employed by the
Employer following the Expiration Date.

(g) Beneficiary. For purposes of this Agreement, “Beneficiary” shall mean the
person or persons designated in writing by the Executive to receive benefits
under a plan, program or arrangement or to receive the Severance Payments, if
any, in the event of the Executive’s death, or, if no such person or persons are
designated by the Executive, the Executive’s estate. No Beneficiary designation
shall be effective unless it is in writing and received by the Employer prior to
the date of the Executive’s death.

(h) No Mitigation; No Offset. In the event of any termination of the Executive’s
employment hereunder, by the Employer without Cause or by the Executive for Good
Reason, the Executive shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
provided to the Executive in any subsequent employment.

(i) Continuation of Life Insurance. Upon the Executive’s termination of
employment for any reason other than death, the Executive shall have the right
to assume the life insurance policy in the Executive’s name obtained and owned
by the Employer (Policy number 6647475) to the extent such assumption is
permitted by such policy and the insurer; provided that, the preceding clause
shall not obligate the Employer to continue to maintain the policy referenced
herein or any other life insurance policy in the Executive’s name; provided
further that, in the event that the Employer elects to cease maintaining the
policy referenced herein prior to the Executive’s termination of employment, the
Executive shall have the right to assume such policy. For the avoidance of
doubt, in the event of any assumption of such policy by the Executive pursuant
to this Section 5(i), the Employer shall have no further liability with respect
to such life insurance policy.



--------------------------------------------------------------------------------

6. Protection of the Employer’s Interests. The Executive acknowledges and agrees
that (i) the principal business of the Employer is the design, importation and
distribution of a broad range of household cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (ii) he is one of the limited
number of persons who has developed, and will continue to develop, that
business; (iii) the business of the Employer is conducted throughout the United
States; (iv) his work for the Employer has included the identification and
solicitation of present and prospective suppliers and customers and the
maintenance of supplier and customer relationships and goodwill; (v) the
suppliers and customers of the Employer are engaged in supplying and purchasing
various types of houseware products including cutlery, kitchenware, tabletop,
cutting boards, pantryware and bakeware products; (vi) his work for the Employer
has provided him, and will continue to provide him, with confidential and
proprietary information including customer and supplier lists and marketing
strategies; and (vii) the business of the Employer and the potential for its
continued success have been, and will continue to be, dependent on unique
personal skills of the Executive and his diligent efforts in implementing those
skills on behalf of the Employer and in this regard the services to be provided
by him are special, unique and extraordinary. Accordingly, in order to induce
the Employer to enter into this Agreement, the Executive covenants and agrees
that:

(b) During the Term and for a period of two (2) years thereafter (together, the
“Restricted Period”), the Executive shall not:

(i) engage in the business of importing or distributing any cutlery,
kitchenware, tabletop, cutting boards, pantryware or bakeware products
whatsoever or any other houseware products related to or competitive with the
products distributed by the Employer or any of its subsidiaries or engage in any
other business engaged in by the Employer or any of its subsidiaries at the time
or at any time during the immediately preceding twelve-month period (the
“Prohibited Activity”) in the United States for his own account; (ii) directly
or indirectly enter the employ of, or render any services to, any Person engaged
in any Prohibited Activity in the United States; (iii) have an interest in any
Person engaged in any Prohibited Activity in the United States, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, employee, trustee, consultant or in any other relationship or
capacity; provided, however, that the Executive may own directly, or indirectly,
solely as an investment, securities of any Person which are traded on any
national securities exchange or in the over-the-counter market if the Executive
(y) is not a controlling Person of, or a member of a group that controls, the
Person or (z) does not directly or indirectly, own 5% or more of any class of
securities of the Person; provided further, however, that after the termination
of the Term, the Executive shall not be prohibited from:

(x) engaging in any Prohibited Activity, whether in the United States or
elsewhere, for his own account,

(y) directly or indirectly entering the employ of, or rendering any service to
any Person engaged in any Prohibited Activity whether in the United States or
elsewhere, or



--------------------------------------------------------------------------------

(z) having any interest in any Person engaged in any Prohibited Activity,
whether in the United States or elsewhere,

if, but only if, the Executive for his own account or such Person competes with
the Employer with respect to a product line or product lines in which, at the
time the Executive commences engaging in such Prohibited Activity or enters the
employ of or commences rendering such service to such Person or acquires such
interest in such Person, as the case may be, the Employer does less than 1% of
its business in such product line or product lines. As an example, “storage and
organization” would be deemed to be a product line for this purpose;

(ii) directly or indirectly hire, engage or retain any Person who at any time
within the immediately preceding two (2) year period was a client or customer of
the Employer or any of its subsidiaries, or directly or indirectly solicit,
entice or induce any such Person to become, a client or customer of any other
Person engaged in any Prohibited Activity;

(iii) directly or indirectly hire, engage or retain any Person who at any time
within the immediately preceding two (2) year period was a supplier of the
Employer or any of its subsidiaries, or directly or indirectly solicit, entice
or induce any such Person to become, a supplier to him or to any other Person
engaged in any Prohibited Activity; provided, however, that after the
termination of the Term the Executive shall not be prohibited from, directly or
indirectly hiring, engaging or retaining any such Person, or directly or
indirectly soliciting, enticing or inducing any such Person to become, a
supplier to him or to any such other Person if, but only if, the product line or
product lines that the Executive requests such Person to supply to him or to any
such other Person do not constitute an area of business in which the Employer
does more than 1% of its business; or

(iv) directly or indirectly hire, employ or retain any person who at any time
within the immediately preceding two (2) year period was an employee of the
Employer or any of its subsidiaries or directly or indirectly solicit, entice,
induce or encourage any such Person to become employed by any other Person.

(b) Subject to Section 6(c), during the Restricted Period, the Executive shall
keep secret and retain in strictest confidence, and shall not use for the
benefit of himself or any other Person except in connection with the business
and affairs of the Employer, all confidential or proprietary information of the
Employer and its subsidiaries, including, without limitation, trade “know-how”,
secrets, consultant



--------------------------------------------------------------------------------

contracts, supplier lists, customer lists, pricing policies, cost information,
operational methods, marketing plans and strategies, product development
techniques and plans, business acquisition plans, new personnel plans, methods
of manufacture, technical processes, designs and design projects and other
business affairs of the Employer and its subsidiaries learned by the Executive
heretofore or during the Term of this Agreement, and shall not disclose them to
anyone outside the Employer and its subsidiaries, either during or after his
employment by the Employer, except as required in the course of performing
duties hereunder or with the Employer’s express written consent; provided,
however, that the Executive shall not be bound by the restrictive obligations of
this Section 6(b) with respect to any matter that is or becomes publicly known
through no act of the Executive or that is permitted by Section 6(a). All
memoranda, reports, notes, customer and supplier lists, correspondence, records
and other documents (and all copies) made or compiled by the Executive, or made
available to the Executive, concerning the business of the Employer or any of
its subsidiaries shall be the Employer’s property and shall be delivered to the
Employer promptly upon the termination of the Term.

(c) Nothing in this Agreement shall prohibit or restrict the Executive from
lawfully (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to the Executive individually (and not directed to the Employer and/or the
Subsidiaries) from any such Governmental Authorities; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any such
Governmental Authorities relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, the Executive shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (I) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (II) solely for the
purpose of reporting or investigating a suspected violation of law; (B) is made
to the Executive’s attorney in relation to a lawsuit for retaliation against the
Executive for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nor does this Agreement require the Executive to
obtain prior authorization from the Employer before engaging in any conduct
described in this paragraph, or to notify the Employer that the Executive has
engaged in any such conduct.

(d) The Executive hereby acknowledges that the covenants of the Executive
contained in Sections 6(a) and (b) (the “Restrictive Covenants”) are reasonable
and valid in all respects and that the Employer is entering into this Agreement
in reliance, inter alia, on his acknowledgment. If the Executive breaches, or
threatens to commit a breach of, any of the Restrictive Covenants, the Employer
shall have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any breach or threatened breach will cause irreparable injury to the
Employer and that money damages will not



--------------------------------------------------------------------------------

provide an adequate remedy to the Employer. If any court determines that any of
the Restrictive Covenants, or any part is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions; and if any court
construes any of the Restrictive Covenants, or any part to be unenforceable
because of the duration of the provision, the scope of the restrictions, or the
area covered thereby, the court shall have the power to reduce the duration or
area of the provision and, in its reduced form, the provision shall then be
enforceable and shall be enforced.

For purposes of this Section 6, the term “Person” shall mean an individual,
partnership, joint venture, corporation, trust, unincorporated association,
other business entity or government or department, agency or instrumentality
(whether domestic or foreign).

7. Indemnification; Insurance.

(a) Indemnification. The Employer agrees that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Employer or is
or was serving at the request of the Employer as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to an employee benefit plan,
the Executive shall be indemnified and held harmless by the Employer to the
fullest extent legally permitted or authorized by the Employer’s certificate of
incorporation or bylaws or resolutions of the Employer’s Board against all cost,
expense, liability and loss (including, without limitation, attorneys’ fees,
judgments, fines, ERISA excise taxes and other liabilities and penalties and
amounts paid or to be paid in settlement) reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Employer or other entity and shall inure to the benefit of the
Executive’s heirs, executors or administrators (the “Indemnified Claims”).
Provided that the Executive provides the Employer with prompt notice of any such
Proceeding or Indemnified Claim, then the Employer shall advance to the
Executive all reasonable attorneys fees and expenses incurred by him in
connection with a Proceeding or Indemnified Claim within a reasonable time after
submission of reasonable documentation of such fees and expenses. Such request
shall include an undertaking by the Executive to repay the amount of such
advance if it shall ultimately be determined that he is not entitled by law to
be indemnified against such fees and expenses.

(b) Participation by the Employer. The Employer shall be entitled to participate
in any litigation or Proceeding relating to any Indemnified Claim, and after
notice from the Employer to the Executive, to assume the defense of such
litigation or Proceeding and Indemnified Claim with counsel of its choice at its
expense; provided, that such notice shall include an acknowledgment of the
Employer’s obligation to indemnify the Executive with respect to such Proceeding
and Indemnified Claim.



--------------------------------------------------------------------------------

(c) Right to Settle. The Employer shall have the right to settle any litigation,
proceeding or claim against the Executive exclusively for money damages as, and
to the extent, to which the Employer is liable for indemnification as long as
the Executive receives a release from all parties to such litigation.
Notwithstanding the foregoing, neither the Employer nor the Executive may settle
or compromise any claim over the objection of the other unless the settling
party settles such claim at no cost to the other party and obtains a full and
unconditional release of the other party; provided, that the consent to
settlement or compromise shall not be unreasonably withheld.

(d) Insurance. The Employer shall furnish the Executive with coverage under the
Employer’s customary director and officer indemnification arrangements in
accordance with the Employer’s by-laws and its directors’ and officers’
insurance policies, as in effect from time to time for executives or directors
at his level.

(e) Indemnification Agreement. The Amended and Restated Indemnification
Agreement between the Employer and the Executive, dated January 26, 2016, shall
remain in full force and effect in accordance with its terms.

8. General Provisions.

(a) No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that he shall not be entitled to
any other form of severance benefit from the Employer, including, without
limitation, any benefit otherwise payable under any of the Employer’s regular
severance plans or policies, in the event his employment ends for any reason
and, except with respect to obligations of the Employer expressly provided for
herein, the Executive unconditionally releases the Employer and its subsidiaries
and affiliates, and their respective directors, officers, employees and
stockholders, or any of them, from any and all claims, liabilities or
obligations under any severance or termination arrangements of the Employer or
any of its subsidiaries or affiliates, to the extent permitted by applicable
law.

(b) Tax Withholding. Section 409A. All amounts paid to Executive hereunder shall
be subject to all applicable federal, state and local wage withholding. This
Agreement is intended to comply with the requirements of Section 409A of the
Code (“409A”) and shall in all respects be administered in accordance with 409A
or an exemption thereunder. Severance benefits under the Agreement are intended
to be exempt from 409A under the “short-term deferral” exception, to the maximum
extent applicable, and then under the “separation pay” exception, to the maximum
extent applicable. The parties agree that if any payment or the provision of any
amount, benefit or entitlement hereunder at the time specified in this Agreement
would subject Executive to any additional tax or interest or penalties under
409A and its implementing regulations or guidance, the payment or provision of
such amount, benefit or entitlement shall be postponed to the earliest
commencement date on which the payment or the provision of such amount, benefit
or entitlement could be made without incurring such additional tax, interest or
penalties (including delaying payment of any severance to the earliest possible
payment date which is consistent with 409A). In addition, to the extent that any



--------------------------------------------------------------------------------

regulation or guidance issued under 409A (after application of the previous
provision of this paragraph) would result in Executive being subject to the
payment of interest, penalties or any additional tax under 409A, the Employer
and Executive agree, to the extent reasonably possible, to amend this Agreement
in order to avoid the imposition of any such interest, penalties or additional
tax under 409A, which amendment shall be reasonably determined in good faith by
the Employer and Executive and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Executive and the Employer
of the applicable provision without violating the provisions of 409A.
Notwithstanding anything in this Agreement to the contrary, payments or
distributions may only be made under this Agreement upon an event and in a
manner permitted by 409A or an applicable exemption. All payments not otherwise
exempt from 409A which are to be made after a termination of employment under
this Agreement may only be made after a “separation from service” under 409A. In
no event may Executive, directly or indirectly, designate the calendar year of
any payment hereunder, and to the extent required by 409A, in the event that any
payment hereunder may be made in two taxable years, depending on the date
Executive executes the Release, payment shall be made in the later taxable year.
All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of 409A, including, where
applicable, the requirement that (i) any reimbursement shall be for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. If upon Executive’s “separation from service” (within the meaning of
409A) from the Employer, Executive is then a “specified employee” (as defined by
and determined in accordance with 409A), then solely to the extent necessary to
comply with 409A and avoid the imposition of taxes under 409A, the Employer
shall defer payment of “nonqualified deferred compensation,” subject to 409A,
which is payable as a result of and would otherwise be paid within six
(6) months following such separation from service, until the earlier of (A) the
first business day of the seventh month after Executive’s separation from
service, or (B) ten (10) days after the Executive’s death. All such delayed
payments shall be paid in a lump sum without accrual of interest. To the extent
permissible by law, each payment and each installment described in this
Agreement shall be considered a separate payment from each other payment or
installment for purposes of 409A.



--------------------------------------------------------------------------------

(c) Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery, or certified mail, return receipt requested, or
(if to the Employer) by telex or facsimile, in any case delivered to the
applicable address set forth below:

 

  (i)

To the Employer:

Board of Directors

Lifetime Brands, Inc.

1000 Stewart Avenue

Garden City, NY 11530

 

  (ii)

To the Executive:

Jeffrey Siegel

35 Split Rock Drive

Kings Point, NY 11024

or to such other persons or other addresses as either party may specify to the
other in writing.

(d) Representation by the Executive. The Executive represents and warrants that
his entering into this Agreement does not, and that his performance under this
Agreement will not, violate the provisions of any agreement or instrument to
which the Executive is a party or any decree, judgment or order to which the
Executive is subject, and that this Agreement constitutes a valid and binding
obligation of the Executive in accordance with its terms. Breach of this
representation will render all of the Employer’s obligations under this
Agreement void ab initio.

(e) Representation by the Employer. The Employer represents that (i) the
execution of this Agreement and the provision of all benefits and grants
provided herein have been duly authorized by the Employer, including, where
necessary, by the Board and its Compensation Committee, (ii) to the best of its
knowledge, the execution, delivery and performance of this Agreement does not
violate any law, regulation, order, decree, agreement, plan or corporate
governance document of the Employer, and (iii) upon the execution and delivery
of this Agreement, it shall be the valid and binding obligation of the Employer
enforceable in accordance with its terms.

(f) Payments to Beneficiaries. Notwithstanding any provision herein, to the
extent that any payments pursuant to this Agreement become payable to the
Executive upon or following the Executive’s death, such payments shall be paid
to the Executive’s Beneficiary.

(g) Assignment; Assumption of Agreement. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process, except by will or by the laws of descent and distribution. This
Agreement shall inure to the



--------------------------------------------------------------------------------

benefit of and be enforceable by the Executive’s legal personal representatives.
This Agreement shall be binding upon and shall inure to the benefit of the
Employer, its successors and assigns. The Employer will require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation,
operation of law or otherwise) to all or substantially all of the business or
assets of the Employer to assume expressly and to agree to perform this
Agreement in the same manner and to the same extent that the Employer would be
required to perform it if no such succession or assignment had taken place. The
term “the Employer” as used herein shall include any such successors and
assigns.

(h) Amendment. No provision of this Agreement may be amended, modified, waived
or discharged unless such amendment, modification, waiver or discharge is agreed
to in writing and signed by the parties hereto. No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

(i) Severability. If any term or provision hereof is determined to be invalid or
unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) the invalid or
unenforceable term or provision shall be deemed replaced by a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision.

(j) Governing Law; Disputes. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York (determined without regard
to the choice of law provisions thereof), and the parties consent to
jurisdiction in the United States District Court for the Southern District of
New York. If the Executive prevails in any legal or arbitration proceeding
commenced in connection with this Agreement, then the Employer shall reimburse
the Executive for reasonable attorneys’ fees and costs incurred in connection
therewith.

(k) Entire Agreement. As of the Effective Date, this Agreement contains the
entire agreement of the Executive, the Employer and any predecessors or
affiliates thereof with respect to the subject matter hereof, and all prior
agreements, term sheets, understandings and arrangements, oral or written,
between the parties hereto with respect to the subject matter hereof are
superseded hereby, including the Amended Third Employment Agreement.

(l) Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first written above.

 

LIFETIME BRANDS, INC.

By: /s/ Robert Kay

Name:   Robert Kay Title:   Chief Executive Officer EXECUTIVE

/s/ Jeffrey Siegel

Jeffrey Siegel



--------------------------------------------------------------------------------

Exhibit A

Release

I, Jeffrey Siegel, the undersigned, agree to accept the payments and benefits
set forth in Section 5 of the employment agreement between me and Lifetime
Brands, Inc. (the “Company”), effective as of January 1, 2020 (the “Employment
Agreement”), in full resolution and satisfaction of, and hereby IRREVOCABLY AND
UNCONDITIONALLY RELEASE, REMISE AND FOREVER DISCHARGE the Company and Releasees
from, any and all agreements, promises, liabilities, claims, demands, rights and
entitlements of any kind whatsoever, in law or equity, whether known or unknown,
asserted or unasserted, fixed or contingent, apparent or concealed, to the
maximum extent permitted by law (“Claims”), which I, my heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, shall
or may have for, upon, or by reason of any matter, cause or thing whatsoever
existing, arising, occurring or relating to my employment and/or termination
thereof with the Company and Releasees, or my economic rights as an equity
holder of the Company or Releasees, at any time on or prior to the date I
execute this Release, including, without limitation, any and all Claims arising
out of or relating to compensation, benefits, any and all contract claims, tort
claims, fraud claims, claims for bonuses, commissions, sales credits, etc.,
defamation, disparagement, or other personal injury claims, claims for accrued
vacation pay, claims under any federal, state or municipal wage payment,
harassment, retaliation, discrimination or fair employment practices law,
statute or regulation, and claims for costs, expenses and attorneys’ fees with
respect thereto. This release and waiver includes, without limitation, any and
all rights and claims under Title VII of the Civil Rights Act of 1964, the Civil
Rights Acts of 1866, 1871 and 1991, Section 1981 of U.S.C., the Employee
Retirement Income Security Act, the Age Discrimination in Employment Act
(including but not limited to the Older Workers Benefit Protection Act), the
Americans with Disabilities Act, the Genetic Information Non-discrimination Act,
the Family and Medical Leave Act, the Equal Pay Act, New York State Human Rights
Law, New York Equal Pay Law, New York Equal Rights Law, New York Off-duty
Conduct Lawful Activities Discrimination Law, New York State Labor Relations
Act, Article 23-A of the New York State Corrections Law, New York Whistleblower
Statute, New York Family Leave Law, New York Minimum Wage Act, New York Wage and
Hour Law, New York Wage Hour and Wage Payment Law, New York WARN Act, and
retaliation provisions of New York Workers’ Compensation Law, and all amendments
to the foregoing, and any other federal, state or local statute, ordinance,
regulation or constitutional provision regarding employment, compensation,
employee benefits, termination of employment or discrimination in employment.

Except as permitted by Section 6(c) of the Employment Agreement and explained
below, I represent and affirm (i) that I have not filed any Claim against the
Company or Releasees and (ii) that to the best of my knowledge and belief, there
are no outstanding Claims.



--------------------------------------------------------------------------------

For the purpose of implementing a full and complete release and discharge of
Claims, I expressly acknowledge that this Release is intended to include in its
effect, without limitation, all the Claims described in the preceding
paragraphs, whether known or unknown, apparent or concealed, and that this
Release contemplates the extinction of all such Claims, including Claims for
attorney’s fees. I expressly waive any right to assert after the execution of
this Release that any such Claim has, through ignorance or oversight, been
omitted from the scope of the Release.

For purposes of this Release, the term “the Company and Releasees” includes the
Company and its past, present and future direct and indirect parents,
subsidiaries, affiliates, divisions, predecessors, successors, and assigns, and
their past, present and future officers, directors, shareholders,
representatives, agents, attorneys and employees, in their official and
individual capacities, and all other related individuals and entities, jointly
and individually, and this Release shall inure to the benefit of and shall be
binding and enforceable by all such entities and individuals.

Notwithstanding anything in this Release to the contrary, I do not waive (i) my
existing right to receive vested accrued benefits under plans or programs of the
Company under which I have accrued benefits (other than under any Company
separation or severance plan or programs), (ii) any claims that, by law, may not
be waived, (iii) any right to indemnification under the governing documents of
the Company or any indemnification agreement between me and the Company, or
under any directors and officers insurance policy, with respect to my
performance of duties as an officer or director of the Company, (iv) any claim
or right I may have for unemployment insurance benefits, workers’ compensation
benefits, state disability and/or paid family leave insurance benefits pursuant
to the terms of applicable state law and (v) any medical claim incurred during
my employment that is payable under applicable medical plans or an
employer-insured liability plan.

I understand that nothing in this Release or the Employment Agreement restricts
or prohibits me from initiating communications directly with, responding to any
inquiries from, providing testimony before, providing confidential information
to, reporting possible violations of law or regulation to, or from filing a
claim or assisting with an investigation directly with a self-regulatory
authority or a government agency or entity, including the U.S. Equal Employment
Opportunity Commission, the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission, the
Congress, and any agency Inspector General (collectively, the “Regulators”), or
from making other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation. However, I acknowledge that to
the maximum extent permitted by law, I am waiving my right to receive any
individual monetary relief from the Company or any others covered by this
Release resulting from such claims or conduct, regardless of whether I or
another party has filed them, and in the event I obtain such monetary relief the
Company will be entitled to an offset for the payments made pursuant to this
Release and the Employment Agreement. I understand that this Release and the
Employment Agreement do not limit my right to receive an award from any
Regulator that provides awards for providing information relating to a potential
violation of law. I further understand that I do not need the prior
authorization of the Company to engage in conduct protected by this Paragraph,
and that I do not need to notify the Company that I have engaged in such
conduct.



--------------------------------------------------------------------------------

I have taken notice that federal law provides criminal and civil immunity to
federal and state claims for trade secret misappropriation to individuals who
disclose a trade secret to their attorney, a court, or a government official in
certain, confidential circumstances that are set forth at 18 U.S.C. §§
1833(b)(1) and 1833(b)(2), related to the reporting or investigation of a
suspected violation of the law, or in connection with a lawsuit for retaliation
for reporting a suspected violation of the law.

I acknowledge that for purposes of my entitlement to the payments and benefits
set forth in Section 5 of the Employment Agreement, this Release will not become
effective unless and until I have signed and returned this Release to the
Company, and have not revoked it pursuant to the following paragraph.

I further acknowledge that I have had at least 21 days from my receipt of this
Release, to review and consider this Release, to consult with an attorney prior
to executing this Release, and have been provided 7 days to revoke my execution
of this Release by delivering a written notice of revocation to the Company.

I ACKNOWLEDGE THAT I HAVE READ THIS

RELEASE, AND I UNDERSTAND

AND VOLUNTARILY ACCEPT ITS TERMS.

 

          Jeffrey Siegel       Date